2 N.Y.3d 773 (2004)
812 N.E.2d 1250
780 N.Y.S.2d 301
CHRISTOPHER COLAROSSI, Appellant,
v.
UNIVERSITY OF ROCHESTER, Respondent.
Court of Appeals of the State of New York.
Decided May 6, 2004.
*774 Petrone & Petrone, P.C., Rochester (Elizabeth C. Clarke and Janet F. Neumann of counsel), for appellant.
Ward Norris Heller & Reidy LLP, Rochester (Harold A. Kurland of counsel), for respondent.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
Plaintiff, an undergraduate student, was shot without provocation by a nonstudent while standing outside a fraternity house located in a residential area of defendant's campus known as the "fraternity quad." Plaintiff alleged that inadequate security and lighting were a proximate cause of his injuries. Supreme Court denied defendant's motion for summary judgment dismissing the complaint, and by a divided Court the Appellate Division reversed and granted defendant summary judgment.
In opposition to defendant's prima facie showing of entitlement to summary judgment, plaintiff presented no evidence other than "[m]ere conclusions, expressions of hope or unsubstantiated allegations" that the alleged insufficient security and lighting in the fraternity quad were a proximate cause of the shooting (Rodriguez v New York City Hous. Auth., 87 NY2d 887, 888 [1995] [internal quotation marks and citations omitted]), or that the criminal attack was foreseeable or preventable in the normal course of events (see Maheshwari v City of New York, 2 NY3d 288, 294-295 [decided today]). Accordingly, the Appellate Division properly granted defendant summary judgment dismissing the complaint.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.